DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-18 are objected to because of the following informalities, and appropriate correction is required.
-Claim 10 is not within a single sentence.  It is suggested that in claim 10, line 5, the period “.” is replaced with “, and”.
-Claim 11 is not within a single sentence.  It is suggested that in claim 11, line 4, the period “.” is replaced with “, and”.
-Claims, depended on claim 10 and 11, are therefore also objected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (2020/0146077).
-Regarding claim 1, Li et al teaches a communication method (see figure 11), comprising: 
procedure (comprising steps (1, 8a, 9-13)) of determining, by a control device (AMF, SMF), based on first indication information (“UE ID”, [0102], “UE Non_IP Port number”, [0105]) etc.) and second indication information (“SCS/AS Port Number”, [0106], “Use NEF Indication”, [0108], etc.),  a first site (UE, (R)AN) as a transmit end and a second site (comprising (UDM, NEF, PCF) and an application server (“application server (AS)”, [0098]) as a receive end or vice versa that communicate with each other by using a data flow (“session”/”path”, [0097]), wherein the first indication information and second indication information are used to respectively indicate that a first device (being the first site) is the transmit end and a second device (being the second site) is the receive end, or vice versa, (see [0097-0109, 0130]), wherein the data flow comprises first information (“IP address and port number of UE and SCS/AS”, “UE and SCS/AS Port Numbers”, “Session ID”, “Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD”, “PDU session type: non-IP”, etc., (see [0134-0140])) to identify the data flow  to guide/instruct the transmit end to send data by using the data flow, and to guide/instruct the receive end to receive the data by using the data flow (see [0100-0109, 0129-0146)); 
procedure (comprising step (5)) of obtaining, by the control device, bandwidth information of the data flow (“QoS profile, e.g., maximum data rate”, [0124]), (see [0120-0124]); and 
procedure (comprising step (10)) of sending, by the control device, data flow information (being the first information) and the bandwidth information (“QoS profile”, [0140])  wherein the data flow information (comprising (“IP address and port number of UE and SCS/AS”, “UE and SCS/AS Port Numbers”, [0135, 0136]) is used to indicate at least one of a port identifier of the transmit end or a port identifier of the receive end, and the port identifier of the transmit end, the port identifier of the receive end, and the bandwidth information (“QoS profile”, [0016, 0074, 01245]) ] are used to create the data flow (see [0016, 0074, 0134-0144]).
-Regarding claim 2, Li et al teaches that the method comprises: receiving, by the control device, at least one of the first indication information from the first device (see step (0) of figure 11) or the second indication information from the second device (see step (8a) of figure 11).
-Regarding claim 3, Li et al teaches that the method comprises: receiving, by the control device, the first indication information and the second indication information from a session management function network element ((UDM), figure 11), (see step (8a) of figure 11, and [0129-0131]).
-Regarding claim 4, Li et al teaches that the method comprises: sending, by the control device, the second indication information to the second device (see step (10) of figure 11, and [0134-0143]).
-Regarding claim 5, Li et al teaches that the method comprises: receiving, by the control device, the first information from the transmit end and or the receive end (see steps (0 and 8a) of figure 11).
-Regarding claim 6, Li et al teaches that the method comprises: sending, by the control device, the first information to the transmit end and/or the receive end (see steps (7 and 10) of figure 11, and [0128, 0134-0143]).
-Regarding claim 7, Li et al teaches that the method comprises: receiving, by the control device, the port identifier of the transmit end from the transmit end, and/or the port identifier of the receive end from the receive end (see steps (0 and 8) of figure 11) and [0100-0109, 0129-0131]).
-Regarding claim 9, Li et al teaches that the data flow information comprises an identifier (“Tunnel information between AMF and NEF”, [0138]) of a reliable-delay transmission network (comprising (AMF, NEF), figure 11), (see figure 10 and 11, and [0097, 0098, 0134, 0138]) and the identifier of the reliable- delay transmission network is associated with the port identifier of the transmit end and the port identifier of the receive end (see [0134-0138]).
-Regarding claim 19, Li et al teaches a communications apparatus (being a control device (AMF, SMF), figure 11), comprising: a processor (“processor”, [0396]); and a memory (“computer-readable storage medium”, [0396]) coupled to the processor to store instructions (“computer executable instructions”, [0396]), which when executed by the processor, cause the processor to perform operations, the operations comprising: 
process (comprising steps (1, 8a, 9-13)) of determining, based on first indication information (“UE ID”, [0102], “UE Non_IP Port number”, [0105]) etc.) and second indication information (“SCS/AS Port Number”, [0106], “Use NEF Indication”, [0108], etc.),  a first site (UE, (R)AN) as a transmit end and a second site (UDM, NEF, PCF) as a receive end or vice versa that communicate with each other by using a data flow (“session”/”path”, [0097]), wherein the first indication information and second indication information are used to respectively indicate that a first device (being the first site) is the transmit end and a second device (being the second site) is the receive end, or vice versa, (see [0097-0109, 0130]), wherein the data flow comprises first information (“IP address and port number of UE and SCS/AS”, “UE and SCS/AS Port Numbers”, “Session ID”, “Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD”, “PDU session type: non-IP”, etc., (see [0134-0140])) to identify the data flow  to guide/instruct the transmit end to send data by using the data flow, and to guide/instruct the receive end to receive the data by using the data flow (see [0100-0109, 0134-0146)); 
process (comprising step (5)) of obtaining bandwidth information of the data flow (“QoS profile, e.g., maximum data rate”, [0124]), (see [0120-0124]); and 
process (comprising step (10)) of sending data flow information (being the first information) and the bandwidth information (“QoS profile”, [0140])  wherein the data flow information (comprising (“IP address and port number of UE and SCS/AS”, “UE and SCS/AS Port Numbers”, [0135, 0136]) is used to indicate at least one of a port identifier of the transmit end or a port identifier of the receive end, and the port identifier of the transmit end, the port identifier of the receive end, and the bandwidth information (“QoS profile”, [0016, 0074, 01245]) ] are used to create the data flow (see [0016, 0074, 0134-0144]).
-Claim 20 is rejected with similar reasons for claim 2.
-Regarding claim 10, Li et al teaches a communication method, performed by a first device (comprising (UDM, NEF, PCF), figure 11 and an application server (“application server (AS)”, 0098]), the method (see figure 11)  comprising: 
procedure (comprising step (10) of obtaining, by the  first device, a port identifier of the first device (“IP address and port number of… SCS/AS”, [0135]), wherein the first device can be a transmit end or a receive end that performs communication using a data flow (“session”/”path”, [0097]), wherein the data flow comprises first information (“IP address and port number of UE and SCS/AS”, “UE and SCS/AS Port Numbers”, “Session ID”, “Tunnel information between AMF and NEF, between AMF and UPF, or between SMF and NEF for NIDD”, “PDU session type: non-IP”, etc., (see [0134-0140])) to identify the data flow to guide/instruct the transmit end to send data using the data flow, and to guide/instruct the receive end to receive the data by using the data flow (see [0097, 0098, 0134-0146)), and 
procedure (comprising step (8a) of figure 11) of sending, by the first device, second information (e.g., “source and destination IP address/source numbers”, [0130]) indicating the port identifier of the first device, wherein the port identifier of the first device is used to create the data flow, (see [0129-0131]).
-Regarding claim 11, Li et al teaches that obtaining a port identifier of the first device comprises: 
procedure (comprising step (10) of figure 11)  of receiving, by the first device, an identifier (“Tunnel information between AMF and NEF… for NIDD”, [0138]) of a reliable-delay transmission network (comprising (AMF, NEF), figure 11) from a control device ((AMF, SMF) figure 11), (see figure 10 and 11, and [0097, 0098, 0134, 0138]), and obtaining, by the first device, the port identifier of the first device (“IP address and Port Number of … SCS, AS”, [0135]) based on receiving a signaling (“session establishment request”, [0134]) of the identifier of the reliable-delay transmission network (“Tunnel information between AMF and NEF… for NIDD”, [0138]), (see [0134-0138]).
-Regarding claim 12, Li et al teaches that obtaining a port identifier (“IP address and Port Number of … SCS, AS”, [0135]) of the first device comprises: receiving, by the first device, the port identifier of the first device from the control device ((AMF, SMF), figure 11), (see step (10) of figure 11, and [0134-0135]).
-Regarding claim 13, Li et al teaches that sending second information indicating the port identifier of the first device comprises: sending, by the first device, the port identifier of the first device (“source and destination  IP address/port numbers”, [0130]) to the control device (see step (8a) of figure 11, and [0130]).
-Regarding claim 15, Li et al teaches that the method comprises: receiving, by the first device, first indication information (“IP address and Port Number of … SCS, AS”, [0135]) from the control device, wherein the first indication information is used to indicate whether the first device is the transmit end (since the first indication information will implied as a source IP address  if the first device is being a transmit device) or the receive end (since the first indication information will implied as a destination IP address  if the first device is being a receive device), (see step 10 of figure 11, and [0134, 0135]).
-Regarding claim 16, Li et al teaches that the method comprises: sending, by the first device, first indication information (“source and destination  IP address/port numbers”, [0130]) to the control device to indicate whether the first device is the transmit end or the receive end (as the first device being a transmit device or a receive device), (see step (8a) of figure 11, and [0130]).
-Regarding claim 17, Li et al teaches that the method comprises: receiving, by the first device, bandwidth information (“QoS profile”, [0140]) (referred to “QoS profile, e.g., maximum data rate”, [0124]) of the data flow from the control device (see step 10 of figure 11, and [0134, 0140]).
-Regarding claim 18, Li et al teaches that the method comprises: sending, by the first device, bandwidth information of the data flow (“QoS profile, e.g., maximum data rate”, [0124]) to the control device (see step 5 of figure 11, and [0120, 0124]).
      Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al, in view of  Ramanathan et al (2009/0106768).
-Regarding claim 14, Li et teaches that the first device and the second device communicate with each other by using the data flow (“session”/”path”, [0097]), wherein the port identifier of the first device is used to create the data flow, and the first device transmits and receives messages to/from the second device through a port corresponding to the port identifier (“source and destination IP address/source numbers”, [0130]) of the first device assigned for the data flow (see [0129, 0130]), wherein the first device can be the receive end/transmit end, and the second device can be the transmit end/receive end  (since the data flow is a 2-way data flow) (see “Such PDU sessions may be used to send data to/from application servers”, [0003]), wherein the first device is a server site (referred to ((NEF), figure 11 and an application server (“application server (AS)”, 0098]))) and the second device (referred to (UE), figure 11) is a service reception site for receiving service provided from the service site using the data flow  (see [0087]).
Li et al does not teach whether the method comprises:  sending, by the first device, an SRP response message to a second device, wherein the SRP response message is used to respond to an SRP request message from the second device, the SRP request message is used to trigger creation of the data flow, as claimed.
In analogous art, Ramanathan et al teaches that for a data service reception, a data service reception site (21) can send a data service request message (REQUEST WEB CONTENT) to a data server site (13) and receive a response message (RETURN WEB CONTENT) from the data service site, wherein the data service request message is used to trigger creation of a service flow (being a transmission flow of the response message) from the data server site (see figure 3, and [0060]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Li et al and Ramanathan et al, to further implement Li et al, as taught by Ramanathan et al, in such a way that the first device would be a data service site for proving data service, wherein for a data service reception, the second device would send a data service request message to the first device (as taught by Ramanathan et al), via using the data flow between the first device and the second device, and in response, the first device would send  a response message  to the second device  (as taught by Ramanathan et al), via using the data flow, wherein the data service request message would be used to trigger creation of a service flow of the data flow from the first device  (the service flow being a transmission flow of the response message from the first device).  One skilled in the art would have motivated to make such the combination, because by doing so, the first device would be enhanced as a data service site for proving data service to the second device (as taught by Ramanathan et al) via using the data flow, (the data service request message considered here equivalent with the limitation “SRP request message” and the response message  equivalent with the limitation “SRP response message”).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al, in view of  Ramanathan et al (2009/0106768) and Kim et al (2021/0136719) and Ramanathan et al.
-Regarding claim 8, Li et teaches that the first device and the second device communicate with each other by using the data flow (“session”/”path”, [0097]), wherein the port identifier of the first device is used at the first device to create the data flow, and the first device transmits and receives messages to/from the second device through a port corresponding to the port identifier (“source and destination IP address/source numbers”, [0130]) of the first device assigned for the data flow (see [0129, 0130]), wherein the first device can be the receive end/transmit end, and the second device can be the transmit end/receive end  (since the data flow is a 2-way data flow) (see “Such PDU sessions may be used to send data to/from application servers”, [0003]), wherein the data flow information comprises the port identifier of the transmit end (“IP address and port number of UE and SCS/AS”, “UE and SCS/AS Port Numbers”, [0135, 0136]) which is assigned/requested by the control device , and wherein the second device is a server site (referred to ((NEF), figure 11 and an application server (“application server (AS)”, 0098]))) and the first device (referred to (UE), figure 11) is a service reception site for receiving service provided from the service site using the data flow  (see [0087]).
Li et al does not teach whether sending data flow information comprises: sending, by the control device, the data flow information to the transmit end to instruct the transmit end to send a stream reservation protocol (SRP) request message to the receive end through a port corresponding to the port identifier of the transmit end, wherein the SRP request message is used to trigger creation of the data flow, as claimed.
In analogous art, Kim et al teaches that a control device (AMF) can send a transmit end (UE, NR RAN) a data flow information (PDN session information ) of a data flow (“PDU session”, [0113]), which has been assigned and established for the data flow, to be used by the transmit end for a data transmission via using the data flow (see step (6) of figure 7 and [0009, 0113]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Li et al and Kim et al to further implement Li et al, as taught by Kim et al), in such a way that when the first device functions as the transmit end and the second device as the receive end, the control device would send to the transmit end the data flow information comprising  the port identifier (“IP address and port number of UE and SCS/AS”, “UE and SCS/AS Port Numbers”, [0135, 0136] of Li et al) of the transmit end (as taught by Kim et al), as an instruction, to be used by the transmit end to send messages to the receiving end through a port corresponding to the port identifier.  One skilled in the art would be motivated to make such the combination because by doing so, the first device as the transmit end would be informed about the port identifier of the transmit end, which is requested/assigned  by the controller (as taught by Kim et al), the port identifier through which the transmit end should send messages to the receiving end using the data flow.
In further comparison, Li et al in view of Kim et al does not teach whether the messages transmitted by the first device (as the transmit end) to the second device (as the receive end) comprises a request message wherein the request message is used to trigger creation of the data flow, as claimed.
In analogous art, Ramanathan et al teaches that for a data service reception, a data service reception site (21) can sent a data service request message (REQUEST WEB CONTENT) to a data server site (13) and receive a response message (RETURN WEB CONTENT) from the data service site, wherein the data service request message is used to trigger creation of a service flow (being a transmission flow of the response message) from the data server site (see figure 3, and [0060]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Li et al and Kim et al and Ramanathan et al, to further implement Li et al in view of Kim et al, as taught by Ramanathan et al, in such a way that second device would be a data service site for proving data service, wherein for a data service reception, the first device would send a data service request message to the second device (as taught by Ramanathan et al), via using the data flow between the first device and the second device, and in response, the second device would send  a response message  to the first device  (as taught by Ramanathan et al), via using the data flow, wherein the data service request message would be used to trigger creation of a service flow of the data flow from the second device  (the service flow being a transmission flow of the response message from the second device).  One skilled in the art would have motivated to make such the combination, because by doing so, the second device would be enhanced as a data service site for proving data service to the first device (as taught by Ramanathan et al) via using the data flow, (the data service request message considered here equivalent with the limitation “SRP request message” and the response message  equivalent with the limitation “SRP response message”).

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463